NO. 07-03-0517-CV

                           IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                   AT AMARILLO

                                      PANEL A

                                DECEMBER 11, 2003

                        ______________________________


                  IN RE DOUBLE ACE, INC., ALYSSA WOMACK,

                MATTHEW POPE, AND DONNA POPE, RELATORS


                      _________________________________


Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                              MEMORANDUM OPINION


      Following the rendition of an amended order granting a temporary injunction by the

District Judge of Hockley County on November 25, 2003, in Cause Number 02-12-19019,

styled Double Ace, Inc., Matthew Pope, and Alyssa Pope v. Bennie Dale Pope and

Michael Deardorff v. Donna Pope. Relators Double Ace, Inc., Alyssa Womack, and

Matthew Pope, represented by counsel, and Donna Pope, proceeding pro se, seek a writ

of mandamus to compel the trial court to vacate its order of November 25, 2003. Based

upon the rationale expressed herein, we must dismiss the petition for writ of mandamus.
       A temporary injunction is an interlocutory order appealable pursuant to section

51.014(4) of the Texas Civil Practice and Remedies Code. Mandamus is an extraordinary

remedy available only in limited circumstances involving manifest and urgent necessity

and not for grievances that may be addressed by other remedies. Walker v. Packer, 827
S.W.2d 833, 840 (Tex. 1992). A relator is eligible for mandamus relief only when he can

establish two prerequisites: (1) he has no other adequate remedy at law, and (2) under

the relevant law and facts, the act he seeks to compel is ministerial. Stotts v. Wisser, 894
S.W.2d 366, 367 (Tex.Cr.App. 1995).         Because the order granting the temporary

injunction is reviewable by accelerated appeal, relators are not entitled to mandamus

relief. See Reynolds, Shannon, Miller v. Flanary, 872 S.W.2d 248 (Tex.App.--Dallas

1993, no writ).


       An accelerated notice of appeal must be filed within 20 days after the judgment or

order is signed. Tex. R. App. P. 26.1(b). Additionally, Rule 26.3 provides a 15-day

extension in which to do so.


       Accordingly, the petition for writ of mandamus is dismissed without prejudice to the

filing of a timely accelerated notice of appeal per the Texas Rules of Appellate Procedure.


                                                  Per Curiam




                                             2